DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “integral multiple” in claims 1-5 and 14 is used by the claims to mean “integer multiple,” while the accepted meaning is “an integral of a function of more 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 discloses a list of items the storage unit may store and only one item is required.  Claim 9 discloses only one of those items being selected and therefore, fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 discloses a list of items the storage unit may store and only one item is required.  Claim 10 discloses only one of those items being selected and therefore, fails to further limit claim 8.  Applicant may cancel the claim(s), 
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 discloses a list of items the storage unit may store and only one item is required.  Claim 11 discloses only one of those items being selected and therefore, fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al.
As to claim 1, Wu discloses a refresh rate setting apparatus for use in a portable terminal, comprising:
a first setting unit configured to, when an application program is started, set a refresh rate of a display of the portable terminal to a first refresh rate equal to or higher than 90 Hz (Fig. 1, paragraphs 0025-0027, where the display controller (101) sets the refresh rate of display (102));
a determination unit configured to determine whether the first refresh rate is an integral multiple of a frame rate of the application program (Fig. 5, paragraph 0045, where in steps (514, 516) it is determined a multiple of the target frame rate is available as a refresh rate); and
a second setting unit configured to, in a case where the determination unit determines that the first refresh rate is not an integral multiple of the frame rate, set the refresh rate to a second refresh rate according to whether values settable as the refresh rate include one or more values each equal to an integral multiple of the frame rate (Fig. 5, paragraph 0045, where in steps (514, 518) it is determined a multiple of the target frame rate is not available as a refresh rate and a lowest refresh rate higher than the target frame rate is selected).
As to claim 4, Wu discloses the refresh rate setting apparatus, wherein in a case where the values settable as the refresh rate include one or more values each equal to an integral multiple of the frame rate, the second setting unit sets, as the second refresh rate, a value that is an integral multiple of the frame rate and is lower than the first 
As to claim 5, Wu discloses the refresh rate setting apparatus, wherein in a case where the determination unit determines that the first refresh rate is an integral multiple of the frame rate of the application program, the second setting unit sets, as the second refresh rate, a value that is an integral multiple of the frame rate and is lower than the first refresh rate (Fig. 5, paragraphs 0008 and 0045, where the refresh rate is set in step (516) and may be lower than the previous refresh rate).
As to claim 7, Wu discloses the refresh rate setting apparatus, further comprising
a storage unit configured to store the second refresh rate,
wherein the second refresh rate stored in the storage unit is read as the refresh rate (Fig. 1, paragraph 0029, where the second refresh rate is stored in selected refresh rate (126)).
As to claim 15, Wu discloses a computer-readable non-transitory storage medium storing a refresh rate setting program for causing a - 47 -Attorney Docket No.: US8400420X00231UScomputer to function as the refresh rate setting apparatus, wherein the refresh rate setting program is configured to cause the computer to function as the first setting unit, the determination unit, and the second setting unit (Fig. 6, paragraphs 0048-0051, where the computing machine (600) is the first and second setting unit and the determination unit and includes memory (604)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2016/0078838 A1 to Huang et al.
As to claim 3, Wu is deficient in disclosing the refresh rate setting apparatus, wherein in a case where the values settable as the refresh rate do not include an integral multiple of the frame rate and the frame rate is lower than 60 fps, the second setting unit sets the second refresh rate to 60 Hz.
However, Huang discloses the refresh rate setting apparatus, wherein in a case where the values settable as the refresh rate do not include an integral multiple of the frame rate and the frame rate is lower than 60 fps, the second setting unit sets the second refresh rate to 60 Hz (Fig. 3, paragraph 0087, if the frame rate is lower than 60 fps, the refresh rate is set to 60 Hz).
At the time of filing it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu by including when a frame rate is lower than 60 fps, the refresh rate is set to 60 Hz as taught by Huang.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2021/0248973 A1 to Jeon et al.
As to claim 6, Wu is deficient in disclosing the refresh rate setting apparatus, wherein when the application program is started for - 44 -Attorney Docket No.: US8400420X00231USthe next time, the second refresh rate is set as the refresh rate.
However, Jeon discloses the refresh rate setting apparatus, wherein when the application program is started for - 44 -Attorney Docket No.: US8400420X00231USthe next time, the second refresh rate is set as the refresh rate (Fig. 8, paragraphs 0253-0255, where in step (809) the second refresh rate is stored for the application).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu by including a second refresh rate being used the next time an application program is started as taught by Jeon.  The suggestion/motivation would have been in order for a user to select their desired refresh rate in relation to an application (Jeon, paragraphs 0245-0256).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2021/0225320 A1 to Sin et al.
As to claim 8, Wu is deficient in disclosing the refresh rate setting apparatus, wherein the storage unit stores the second refresh rate and, in association with the second refresh rate, at least one of followings: a name of the application program; a cumulative execution time of the application program; a maximum frame rate indicating 
However, Sin discloses the refresh rate setting apparatus, wherein the storage unit stores the second refresh rate and, in association with the second refresh rate, at least one of followings: a name of the application program; a cumulative execution time of the application program; a maximum frame rate indicating a maximum value of the frame rate; a determination date of making a determination by the determination unit; and an update date of the application program (Fig. 2, paragraphs 0067-0068, where the frame rate identification module (231) stores a maximum frame rate for an application program and the time-necessary-for-display identification module (233) stores cumulative execution time for an application program).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu by including a storage unit which stores a maximum frame rate as taught  by Sin.  The suggestion/motivation would have been in order to determine a frame rate based on the stored maximum frame rate (Sin, paragraph 0083).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2021/0225320 A1 to Sin et al. as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2016/0275916 A1 to Glen et al.
As to claim 9, Wu and Sin are deficient in disclosing the refresh rate setting apparatus, wherein in a case where the storage unit stores the cumulative execution 
However, Glen discloses the refresh rate setting apparatus, wherein in a case where the storage unit stores the cumulative execution time and the cumulative execution time exceeds a predetermined time, the second refresh rate is set as the refresh rate (Fig. 2 and 4, paragraph 0041, where in step (404) is it determined if the cumulative execution time exceeds a predetermined time and in step (206) a new refresh rate is determined).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu and Sin by including setting a refresh rate when an executive time exceeds a predetermined time as taught by Glen.  The suggestion/motivation would have been in order to provide a display rate that falls within a safe rate range so as to avoid flickering issues (Glen, paragraph 0041).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2021/0096775 A1 to Park et al.
As to claim 12, Wu is deficient in disclosing the refresh rate setting apparatus, wherein in a case where an internal temperature of the portable terminal exceeds a predetermined value, the storage unit stops storing data.
However, Park discloses the refresh rate setting apparatus, wherein in a case where an internal temperature of the portable terminal exceeds a predetermined value, the storage unit stops storing data (Fig. 8, paragraphs 0077-0079, where in step (S250) 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu by including a case where an internal temperature of a portable device exceeds a predetermined value, the storage unit stops storing data as taught by Park.  The suggestion/motivation would have been in order to minimize power usage, to prevent the memory from being damaged, and extend the life of the memory (Park, paragraph 0004).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0141642 A1 to Wu et al. in view of U.S. Patent Pub. No. 2018/0261190 A1 to Yi et al.
As to claim 13, Wu is deficient in disclosing the refresh rate setting apparatus, wherein the second refresh rate is set based on a remaining battery capacity of the portable terminal.
However, Yi discloses the refresh rate setting apparatus, wherein the second refresh rate is set based on a remaining battery capacity of the portable terminal (Fig. 2-4, paragraph 0052-0055 and 0074-0075, where the refresh rate of the display screen (412) is determined based on the battery level).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the refresh rate setting apparatus as taught by Wu by including setting a refresh rate based on a remaining battery capacity as taught by Yi.  The .
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious “wherein in a case where the values settable as the refresh rate do not include an integral multiple of the frame rate and the frame rate is equal to or higher than 60 fps, the second setting unit sets, as the second refresh rate, a value that is lower than the frame rate and is highest among values settable as the refresh rate”, in combination with the other limitations set forth in claim 2.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “in a case where the values settable as the refresh rate do not include an integral multiple of the frame rate and the frame rate is equal to or higher than 60 fps, setting, as a second refresh rate, a value that is lower than the frame rate and is a maximum value settable as the refresh rate.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein in a case where the storage unit stores the determination date and a predetermined number of days have elapsed since the determination date, the storage unit deletes data related to the application program”, in combination with the other limitations set forth in claim 10.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein in a case where the storage unit stores the determination date and the application program is updated on or after the determination date, the storage unit deletes data related to the application program”, in combination with the other limitations set forth in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627